     Case 3:16-cv-00451-MWB Document 139 Filed 04/01/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGEL LUIS THOMAS,                             No. 3:16-CV-00451

           Plaintiff,                          (Judge Brann)

     v.

ANGELA R. DUVALL, et al.,

           Defendants.

                                 ORDER

                               APRIL 1, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Thomas’ motion for judgment on the pleadings (Doc. 129) is DENIED;

          and

    2.    The Court will, by separate Order, schedule a conference with the

          parties where this matter will be scheduled for trial or referred for

          mediation.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
